Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Acknowledgement is made of this examiner’s amendment in an interview with Kelly Burris on 2/2/2021.
The application has been amended as follows: 
In the claims:
In claim 6, line 2, “the lower end surface” has been changed to --lower end surface--.
In claim 16, line 2, “the lower end surface” has been changed to --lower end surface--.

                                            Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-14, 16, 17, 21, and 22 would be allowable because the combined teachings of the prior art while setting forth a system to apply marking medium to a part by a stamping die and mechanical application device comprising housing defining internal fluid reservoir and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/2/2021